Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-2, 5-8, 11-13, 15-20, 23, 25-27, 31 and 33 are pending. Claims 26-27 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/26/2022. Upon further review and consideration, the specie election requirement is withdrawn. Accordingly, claims 1-2, 5-8, 11-13, 15-20, 23, 25 and 33 are under examination.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A Process for Preparing Polycarbonates Using a Catalyst System Having a Quaternary Nitrogen Compound and a Quaternary Phosphorous Compound.

Claim Objections
Claim 12 utilizes the pronoun “it” twice to refer to the disodium and dipotassium salts of bisphenolate. To remove any confusion, the pronoun “it” should be deleted and the desired “subject/object” that “it” is referring to should be recited.
Claims 12 and 13 recite the parenthetical phrase “(based on the mass)”. This parenthetical phrase appears to be redundant. Claim 12 and 13 define the mass to be “the mass of the final polymer and the alkali metal” and/or “the mass of the final polymer”. There is no need for the parenthetical phrase.
Claim 13 recites “the target concentration”. A target concentration is not recited in claim 1 from where clam 13 depends. Additionally, claim 12 utilizes the phrase “a target concentration” and does not use the definite article “the” when referring to the target concentration.  
Claim 20 is objected to because of the following informalities:  Claim 20 defines the aromatic hydroxy compound as HO-Z-OH utilizing the phrase “dihydroxy diarylalkanes of the formula HO-Z-OH are used as the aromatic hydroxy compound”. The phrase dihydroxy diarylalkanes is not present in claim 1 and is redundant. A clearer definition is required. For example, “The process according to claim 1, characterized in that the aromatic hydroxy compound is the compound of formula HO-Z-OH….”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-8, 11-13, 15-20, 23, 25 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the employment of the catalyst combination does not detail the steps of the employment. It is not known how or when or where the catalyst combination is utilized in the current process. The catalyst combination could be stored in a container while the process takes place or the catalyst combination could be combined and added all at once to the reaction. Without further direction from the claims, the steps to employ the catalyst combination are not clear.
Claims 12 and 13 use the components without reciting how the components/catalysts are used.
Concerning claim 12 and 13, due to the use/employment of the catalysts/components being indefinite, compositions of the catalysts/components that would allow for a concentration are unknown. For example, claim 13 has a target concentration of the component. However, one does not know if the concentration is formed in the component itself or in a reaction or alternatively, in a storage container. 
Claim 33 uses the catalyst combination but lacks specific steps that define the use. This indefiniteness rejection of claim 33 mirrors the indefiniteness of claim 1.
	Claim 15 and 17 and 19 do require the addition of catalysts, but do not specify where the catalysts are added. They could be added to the current reaction or a storage container. Claim 17 specifically recites “the first component is added before or during the transesterification (step a))”. The question of when the first component is clear. However, the question where the first component is added is unclear. It is unclear if the first component is added to a transesterification reactor or step or container. The first component could be added to a polycondensation reactor before the transesterification (step a)).
   
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, claims 2, 6, and 12-13 recite broad limitations, and the claim also recites “particular” limitations, which is the narrower statement of the range/limitation. 
In the present instance, claims 12-13 recite broad limitations, and the claim also recites “preferably” and/or “more preferably” limitations, which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 19 recites the limitation "the addition of the additives" in the last line.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 form where clam 19 depends, does not include an addition of additives.
Claim 25 recites “the addition of additives is carried out with an extruder”. This phrase is indefinite due to conflicting interpretations. The additives are added to the polycarbonate stream because of claim 23 from where claim 25 depends. However, it is not known how the extruder is utilized to add the additives. The specification does not define the use of the extruder. The additives and polycarbonate can be added simultaneously to an extruder by hand or an automated addition system. Alternatively, the additives and polycarbonate can be added intermittingly to allow for addition of the additive to the polycarbonate. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 5-7, 13, 15-20, 23, 25 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘517 (WO2016/151517, Published 09-2016. As cited in the IDS filed 04/12/2019 and cited as reference D2 in the Written opinion for PCT/EP2017/076010).

Interpretation of Claims

    PNG
    media_image1.png
    376
    776
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    207
    747
    media_image2.png
    Greyscale

	
The phrase catalyst combination is being interpreted not as a composition but a grouping of catalysts that can be individually utilized/employed in varying stages of the process to prepare the polycarbonate.
Claim 13 is being interpreted as concentrations of the components/catalysts in their respective reactions in ppm’s based on the total mass of the final polymer.
Concerning all of the indefinite “preferable” and “particular” phrases, these phrases are indefinite and an attempt to apply art has been undertaken below. 
Concerning the main and/or side streams in claim 23, these are interpreted to be any product polycarbonate. The specification does not define these streams.
Concerning the addition of additives is carried out with an extruder, this is being interpreted as adding the additive and the polycarbonate to the extruder simultaneously. 

Scope of the Prior Art
	517 teach a process to prepare a polycarbonate using one or both of a quaternary ammonium compound and a quaternary phosphonium compound along with a dihydroxycompound (claim 1). This is a teaching of the first and second component.
Concerning the aromatic hydroxy compound and claim 20, 517 teach the below compound (3) (p. 5).

    PNG
    media_image3.png
    147
    467
    media_image3.png
    Greyscale

	Concerning the diaryl carbonate, 517 teach diaryl carbonates (p. 10, top).
Concerning the reacting, the oligimerization and polymerization taught by 517 are the current reacting. 
Concerning the third component, 517 teach adding an alkali catalyst comprising a source of alkali and/or alkaline earth metals (claim 7 of 517).
Concerning the fourth component and claim 7, 517 teach a quencher composition can be added at one or more locations in the present melt preparation of the polycarbonate to reduce the activity of the alkali catalyst (par. 63). 517 teach the quencher to be a sulfonic acid ester and specifically recites n-butyl p-toluene sulfonate (par. 64).
Concerning claim 2, 517 specifically recites tetramethyl ammonium hydroxide and the tetrabutyl ammonium hydroxide and the below formula (par. 41). The below formula allows for varying carbon lengths that do encompass tetraethyl ammonium hydroxide.

    PNG
    media_image4.png
    43
    128
    media_image4.png
    Greyscale

	Concerning the quaternary phosphorous compound, 517 teach overlapping compounds as currently claimed. For example, 517 teach the below formula (par. 42).

    PNG
    media_image5.png
    137
    1155
    media_image5.png
    Greyscale

Concerning the alkali metal compound in claims 2 and 5-6, 517 teach sodium and potassium hydroxide and combinations thereof (par. 38).
Concerning the target concentration in claim 13: 
517 teach the monomer stage catalyst and the second stage catalyst at less than or equal to 1x10-5 moles per moles of the dihydroxy compound (par. 44). This overlaps the first and second component target concentration.
517 teach moles of alkali catalyst at 10-2 to 1x10-8 moles per moles of the dihydroxy compound (par. 40). This overlaps the third component target concentration.
517 teach the quencher can be present on an amount of 0.1 to 10 vol. percent. This overlaps the fourth component target concentration.
Concerning the addition of the components in claim 15, 17 and 19, 517 teach monomer, oligomer and polymer units (par. 6). 517 teach the second catalyst, which encompasses a quaternary phosphonium compound can be added downstream of the catalyst mixture (par. 13). This is a teaching of a later time for adding the second component. Concerning the addition of the third component, 517 contemplates adding the alkali catalyst at different times of the process. For example, at the polymerization part of the process (par. 15).
Concerning claim 16, 517 teach reactors being involved in the process and teach transesterification with oligomerization and polymerization steps. This reads on the reactors, transesterification, pre-polycondensation and polycondensation steps of clam 16.
Concerning the additive and when and where the additive is added in claims 18, 19, 23 and 25, 517 teach the addition of the additive and the quencher to the polycarbonate with the use of an extruder (par. 61). The polycarbonate is considered to be the current main stream or side stream in claim 23 

Ascertaining the Difference
	517 does not explicitly teach the addition of the first component and at a later time the second and third components simultaneously added and at a later time the fourth component is added. 517 does not explicitly teach the target concentrations of claim 13. 517 does not explicitly teach the addition steps of claim 17 and 19.

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 517 to arrive at the instant invention with a reasonable expectation of success.
It would have been obvious to stagger the addition of the individual catalysts as required in claim 15, 17 and 19. The ordinary artisan knowing the processes has multiple stages/steps that can require different catalysts would have arrived at the additions of the catalysts at the prescribed times as in claim 15, 17 and 19. Additionally, Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C.
Concerning when and at what point to add the additives and the catalysts with respect to the additives, Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C.
Concerning the target compositions, MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Alternatively, the ordinary artisan, knowing the amounts of a catalysts affect the rate of the reactions, would have adjusted the amounts of the catalysts to arrive at the workable ranges using routine experimentation. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	
	

	 Claim(s) 8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘517 (WO2016/151517, Published 09-2016. As cited in the IDS filed 04/12/2019 and cited as reference D2 in the Written opinion for PCT/EP2017/076010) as applied to claims 1-2, 5-7, 13, 15-20, 23, 25 and 33 and in further view of ‘020 (USPGPub 2002/0095020, Published 07-2002). 

Interpretation of Claims

    PNG
    media_image1.png
    376
    776
    media_image1.png
    Greyscale


    PNG
    media_image6.png
    171
    781
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    160
    774
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    168
    780
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    175
    790
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    308
    786
    media_image10.png
    Greyscale


    PNG
    media_image2.png
    207
    747
    media_image2.png
    Greyscale

The phrase catalyst combination is being interpreted not as a composition but a grouping of catalysts that can be individually utilized/employed in varying stages of the process to prepare the polycarbonate.
Claim 12 is being interpreted to require the disodium and dipotassium salts.
Claim 13 is being interpreted as concentrations of the components/catalysts in their respective reactions in ppm’s based on the total mass of the final polymer.
Concerning all of the indefinite “preferable” and “particular” phrases, these phrases are indefinite and an attempt to apply art has been undertaken below.

Scope of the Prior Art
	The teachings of 517 are written in the above 103 rejection and are incorporated by reference. 517 teach to use multiple catalysts. See 517 top of page 14.
Ascertaining the Difference
	517 does not explicitly teach tetraethylammonium hydroxide. 517 does not teach tetraphenylphosphonium phenolate, disodium and dipotassium bisphenolate. 517 does not explicitly teach the target concentrations of the components based on the mass of the final polymer and/or alkali metal.

Secondary Reference
	020 teach overlapping catalysts taught by 517 and teach sodium and potassium salts of bisphenolates, tetraethylammonium hydroxide and tetraphenylphosphonium phenolate (par. 69). 020 teach overlapping reactions as taught by 517 and as currently claimed. See 020 par. 67-68.
020 teach to use multiple catalysts (par. 71).

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the sodium and potassium salts of bisphenolates, tetraethylammonium hydroxide and tetraphenylphosphonium phenolate catalysts taught by 020 in the process to prepare polycarbonates arrived at by the combinational teachings of 517. In doing so the ordinary artisan would have arrived at the currently claimed components.
The ordinary artisan would have done so because 020 teach these catalysts can be used in reactions involving the preparation of polycarbonates involving dihydroxy aryl and diaryl carbonates. The ordinary artisan would have looked to 020 and would have had a reasonable expectation of success because 020 teach overlapping reactions and catalysts taught by 517.
Additionally, it is known to add equivalent catalysts to compositions that perform the equivalent tasks. Both 517 and 020 teach to use multiple catalysts. See 517 top of page 14 and 020 par. 71.
Concerning the target compositions, MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Alternatively, the ordinary artisan knowing altering the amounts of a catalysts can affect the rate of the reactions, would have adjusted the amounts of the catalysts to arrive at the workable ranges using routine experimentation. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Claims 1-2, 5-8, 11-13, 15-20, 23, 25 and 33 are rejected. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628